Order, Supreme Court, New York County (Marilyn Shafer, J.), entered May 13, 2009, which, in an action for personal injuries sustained in a slip and fall down a staircase in defendant’s building, granted defendant’s motion for summary judgment dismissing the complaint and denied plaintiff’s cross motion for summary judgment on the issue of liability, unanimously affirmed, without costs.
Defendant established its prima facie entitlement to judgment as a matter of law by demonstrating that it had no notice of the alleged slippery condition that caused plaintiffs fall (see Serrano v Haran Realty Co., 234 AD2d 86 [1996]). The testimony of defendant’s building superintendent established that he had mopped the landing several hours prior to plaintiffs accident and had received no complaints about the defective condition of the landing. Nor did he receive any complaints about an allegedly defective banister, which he had resecured several months prior to the accident (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]).
In opposition, plaintiff failed to raise a triable issue of fact with respect to notice. We further disregard the legal opinion offered by plaintiffs expert as to the proximate cause of the accident (see e.g. Russo v Feder, Kaszovitz, Isaacson, Weber, Skala & Bass, 301 AD2d 63, 68-69 [2002]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Friedman, McGuire, Acosta and Román, JJ. [Prior Case History: 2009 NY Slip Op 31055OJ).]